UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Civil Action No. 99-2496 (PLF)
                                    )
PHILIP MORRIS USA INC., et al.,     )
                                    )
            Defendants.             )
____________________________________)


                MEMORANDUM OPINION AND ORDER #114 – REMAND

               The Minnesota Tobacco Document Depository (“the Depository”), established

in 1995, has for years served as a third-party custodian of documents produced by tobacco

companies and research institutions (“tobacco entities”) in connection with smoking and

health-related lawsuits. See MINNESOTA TOBACCO DOCUMENT DEPOSITORY,

https://www.mtddonline.org/ (last visited Oct. 8, 2021). The Depository closed to the public on

August 31, 2021. In the coming months, all materials currently housed at the Depository will be

relocated and the Depository will be shut down. The Minnesota Historical Society (“MHS”) will

take custody of many of these materials. The tobacco companies that are defendants in this

litigation will take custody of certain remaining materials that MHS does not take. In addition,

the University of California, San Francisco (“UCSF”) is prepared to take custody of certain

additional documents and store them in their “Truth Tobacco Industry Documents” archive.

               According to the Administrator of the Depository, the Depository currently

houses approximately 851 boxes of secured documents, over which the tobacco entities have
asserted privilege during the course of this litigation and Minnesota state court proceedings.

These documents have never been accessible to the public or to the Depository staff. They are

stored in a secure room that the Depository staff may not access, except in the presence of a

tobacco entity representative. MHS will not take custody of these privileged documents after the

Depository shuts down. The Court therefore must determine what to do with these privileged

documents.

               Following consultation with the Administrator of the Depository, the Court is

considering several options for disposing of the privileged documents. First, the documents

could be returned to the tobacco entities. The Court understands that the tobacco companies

currently in existence are prepared to take custody of their own privileged documents and to

preserve those documents in perpetuity if the Court so orders. Second, UCSF could take custody

of some or all of the privileged documents. The Court understands that UCSF has informed the

Depository that it would like to take custody of these documents and can keep them in a secure

location that is inaccessible to the public. Third, the privileged documents could be destroyed.

               One consideration in evaluating these options is whether the privileged documents

might be relevant to future litigation. If not, the documents presumably could be destroyed. If

there is any significant likelihood that the privileged documents would be relevant to future

litigation, however, they should be preserved. This may weigh in favor of the tobacco entities

taking possession of the documents. As the parties who asserted privilege over the documents,

they are best situated to identify materials responsive to any future subpoena or court order. Any

other custodian, such as UCSF, would lack authority to review the privileged documents or

retrieve them in response to such an order.




                                                 2
               Another consideration relates to the tobacco companies and research institutions

that are no longer in existence; namely, Liggett Group, Inc., Tobacco Institute, Inc., and the

Council for Tobacco Research. Some of the privileged documents belong to these former

entities. The existing tobacco companies are prepared to take custody of their own privileged

documents, but it is unclear whether they can also take custody of the former entities’

documents. The Court understands that the existing tobacco companies have identified points of

contact for each of these former entities whom they can contact regarding the privileged

documents. The Court also notes that if the existing tobacco companies take custody only of

their own privileged documents, UCSF might be able to take custody of any remaining

documents for which no existing entity claims ownership.

               Under any approach that involves the tobacco entities taking custody of particular

boxes of privileged documents, the entities would need to undertake a review of the materials in

the secured documents room. The following table summarizes the breakdown of boxes of

privileged documents according to the Depository’s records. This table suggests that there are at

least 24 boxes associated with Liggett Group, Inc., Tobacco Institute, Inc., and the Council for

Tobacco Research, which are no longer in existence, and at least 131 boxes that cannot currently

be associated with a single identifiable entity. The Court also understands that there are

additional documents in the secured documents room that the Depository staff has not had the

opportunity to review and categorize, due to restrictions on accessing the room. The Depository

staff therefore cannot provide a precise accounting of the materials in that room.

                                Description                        Number of boxes
                        Liggett Tobacco Company                             8
                          Tobacco Institute, Inc.                          12
                      Council for Tobacco Research                          4


                                                 3
                       American Tobacco Company                              42
                             Lorillard Company                               22
                 Brown & Williamson Tobacco Company                         271
                    British American Tobacco Company                         97
                        British American Industries                          22
                          R.J. Reynolds Company                             136
                          Philip Morris Company                             105
                                Trial Exhibits                               23
                                  Dr. Huber                                  12
                                 Glossaries                                   4
               R.J. Reynolds Company Bates Number Lists                       1
                                 Multi-party                                  3
                          Archived Diskettes, etc.                            4
               Blue (privileged) / Green (unredacted) folders                48
                   Secured Document Room Notebooks                            2
                               Miscellaneous                                 35
                                   Total:                                   851


               The Court wishes to receive the views of all parties to this litigation concerning

the disposition of privileged documents currently housed in the Depository. The Court therefore

will direct counsel for the parties to meet and confer and file a joint status report on or before

October 29, 2021. Counsel for the tobacco companies are directed to contact the representatives

of the former tobacco companies and research institutions and solicit their views on the

disposition of the documents over which they asserted privilege. The joint status report should

address the three approaches discussed in this order for disposing of the privileged documents, or

any alternatives that the parties might suggest; the considerations identified in this order bearing

on those approaches; and the views of the entities no longer in existence. It should set forth the

parties’ proposed approach for disposing of the privileged documents and any procedures or

                                                  4
requirements the parties recommend that the Court impose. The parties should also indicate in

the joint status report whether they believe a status conference would be useful.

               In light of the foregoing, it is hereby

               ORDERED that counsel for the parties are directed to meet and confer concerning

the disposition of the privileged documents currently housed at the Minnesota Tobacco

Document Depository; it is

               FURTHER ORDERED that counsel for the tobacco companies shall contact

representatives of Liggett Group, Inc., Tobacco Institute, Inc., and the Council for Tobacco

Research to solicit their views on the disposition of privileged documents housed at the

Minnesota Tobacco Document Depository over which they have asserted privilege; and it is

               FURTHER ORDERED that on or before October 29, 2021, counsel for the parties

shall file a joint status report that addresses the approaches discussed in this order for disposing

of the privileged documents, or any alternatives that the parties might suggest; the considerations

identified in this order bearing on those approaches; the views of the tobacco entities no longer in

existence; the parties’ proposed approach for disposing of the privileged documents; any

procedures or requirements the parties recommend that the Court impose in disposing of the

privileged documents; and whether a status conference would be useful.

               SO ORDERED.


                                                                 /s/
                                                              PAUL L. FRIEDMAN
                                                              United States District Judge

DATE: October 8, 2021




                                                  5